Case 1:18-cv-06174-PAC-RWL Document 64 Filed 01/07/20 Page 1 of1

HANG & ASSOCIATES, PLLC
ATTORNEYS AT LAW
136-20 38th Avenue, Suite 10G

Flushing, New York 11354
Januray 7, 2020

an se 4k Ry ee. S&S kw ak.

SN ee . 4 Oks
eID & Ventas \Raree * »

Shan Zhu, Esq.
Tel : (718) 353-8588 (equect Aen ed.
Fax: (718) 353-6288

. . ’ ‘ one ) . & mS a
Email: jhang@hanglaw.com * “ . ne Merete Cendtrentein
O d\oo ory oh, Sao Soe A & x Ke A doa

yoy \ eud. Pen: Dee

VIA ECF dedes @TeNIWEY SES Vda egos §
eT RNA Nay i . ss MC SAR CARER FT +
Judge Robert W. Lehrburger Canes SW DAREN aed . “ ara ceed. aS
U.S. District Court re oe Were & oreo en Ew &
Southern District of New York ye

eye NA BL Aw VOR
500 Pearl Street, Room 18D oC

United States Courthouse
New York, NY 10007

 

Re: Chang et al v. CK Tours, Inc et al. HON. ROBERT W. LEHRBURGER
Case No. 1:18-cv-06174-PAC-RWL UNITED STATES MAGISTRATE JUDGE

Adjournment of settlement conference
Dear Hon. Judge Robert W. Lehrburger:

This firm represents the defendants in the above referenced matter. The Court ordered
parties to attend settlement conference on January 21, 2020 at 1:30 PM. The defendant Peter Kim,
who has authorization to settle this matter, will be in Nashville for a business conference for the
week.

I have approached the plaintiffs counsel for alternative days. Plaintiffs counsel informed
me that plaintiffs also have their own travel arrangement and the proposed adjournment would
interfere with their family plans. Therefore, plaintiffs decide to either stick with January 21, 2020
or parties proceed without a settlement conference.

While the defendants’ counsel believes a settlement conference is beneficial, I
communicated to the Plaintiffs’ counsel that defendants can accommodate to the Plaintiffs
traveling plan and requested few alternative days.

Very Truly Yours,

 

 

/s/ Shan Zhu
Shan Zhu, Esq.
ce: Aaron B. Schweitzer '
Troy Law, PLLC f USDC SDNY
41-25 Kissena Boulevard, Ste 103 - DOCUMENT
Flushing, NY 11355 edie o <(s' ALLY FILED
via email at troylaw@troypllc.com t DOC #:

 

 

| DATE FILED: _]-3- 2 22 _
